t c summary opinion united_states tax_court sean j swarthout and michell l swarthout petitioners v commissioner of internal revenue respondent docket no 15245-99s filed date sean j swarthout pro_se gretchen a kindel for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are required to include in income capital_gain realized from the sale of their personal_residence some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference on date petitioners sold their residence on pod drive in vista california pod residence for dollar_figure petitioners reported a gain of dollar_figure on the sale of this residence on their joint federal_income_tax return however they reported that they planned to replace the home within years and therefore did not include the gain in income on the return on date petitioners purchased a vacant lot on robinhood road in vista california robinhood property for dollar_figure on date petitioners entered into a contract for the construction of a residence on this property petitioners were obligated to pay dollar_figure under this contract on date petitioners borrowed dollar_figure to finance the construction of the new residence ‘adjustments made to itemized_deductions claimed by petitioners are computational and will be resolved by the court’s holding on the issue in this case on date petitioners obtained a temporary occupancy permit to live on the robinhood property beginning on date during the construction of the residence petitioners lived in a mobile home on concrete foundation pillars located on the robinhood property on date construction was completed petitioners moved into the new residence some time after date respondent determined that petitioners must include the gain of dollar_figure from the sale of the residence in income for taxable_year because petitioners did not establish that they reinvested in a new personal_residence of sufficient cost to defer gain within the time period specified in the internal_revenue_code under sec_61 and sec_1001 taxpayers generally must recognize in the year_of_sale all gain_or_loss realized upon the sale_or_exchange of property sec_1034 however provides an exception under which if certain requirements are met taxpayers defer recognition of gain when sale proceeds are reinvested in a new principal_residence the section reads in pertinent part as follows sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_836 generally effective for sales and exchanges after date the sec_1034 rollover provision was replaced by an expanded and revised sec_121 - - sec_1034 rollover of gain on sale of principal_residence a nonrecognition of gain --if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer’s cost of purchasing the new residence c rules for application of section --for purposes of this section a residence any part of which was constructed or reconstructed by the taxpayer shall be treated as purchased by the taxpayer in determining the taxpayer’s cost of purchasing a residence there shall be included only so much of his cost as is attributable to the acquisition construction reconstruction and improvements made which are properly chargeable to capital_account during the period specified in subsection a the cost of purchasing the new residence within the meaning of sec_1034 includes only those costs under sec_1034 which are attributable to the construction of a structure which is put into use_as_a_residence during the relevant time period 58_tc_238 affd 477_f2d_1333 6th cir thus where taxpayers reside on a parcel of land in a temporary dwelling during the construction of a separate structure on the same parcel intended to be the permanent residence the cost of its construction cannot be taken into account under sec_1034 unless it is put into use_as_a_residence before the expiration of the time period see id lokan v commissioner tcmemo_1979_380 it is undisputed that petitioners sold the pod residence on date but did not occupy the newly constructed residence on the robinhood property until some time after date ie after the expiration of the 2-year period allowed by sec_1034 therefore the cost of constructing the new residence cannot be taken into account under sec_1034 none of the arguments offered by petitioners at trial overcomes the fact that the newly constructed residence was not put into use as such within the reguired time frame taxpayers must meet the strict requirements of sec_1034 to be entitled to the nonrecognition of gain see id at most petitioners could argue that the cost of purchasing the new residence includes the cost of the mobile home---rather than the newly constructed residence--along with the cost of the underlying property however sec_1034 does not change the reguirement that gain must be recognized on the sale of the old residence to the extent that the adjusted_sales_price of the old residence exceeds the cost of the new residence the sales_price of the pod residence was dollar_figure while petitioners spent only dollar_figure in obtaining the robinhood - - property thus the full gain of dollar_figure nonetheless would be required to be recognized in this situation reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent the record does not reflect either the cost of the mobile home or its foundation or that the adjusted_sales_price of the pod residence as defined in sec_1034 was less than the stipulated sales_price it is very unlikely however that establishing one or both of these facts would have reduced the dollar_figure difference between the sales_price and the purchase cost to an amount less than the amount of gain dollar_figure
